U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended October 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-90618 CN DRAGON CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 98-0358149 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 7216 West Enterprise Drive, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Issuers Telephone Number (702) 951-5682 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 180,469,940 of December 14, 2009. CN DRAGON CORPORATION Form 10-Q for the nine months ended October 31, 2009 TABLE OF CONTENTS AND INFORMATION REQUIRED IN REPORT Page PART I Financial Information Item 1. Financial Statements (unaudited): Consolidated: Balance Sheets as of October 31, 2009 and April 30, 2009 3 Statements of Operations for the three month periods ended October 31, 2009and October 31, 2008 4 Statements of Operations for the six month periods ended October 31, 2009and October 31, 2008 5 Statements of Cash Flows for the six month periods ended October 31, 2009 and October 31, 2008 and from inception (December 13, 2002) through October 31, 2009 6 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 13 Item 3. Controls and Procedures 16 PART II Other Information Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets (Unaudited) October31, April30, Assets Current Assets: Cash $ - $ - Accounts receivable Inventory Prepaid expenses and deposits (Note 4) Total Current Assets Property and Equipment, net of accumulated depreciation Other assets, net of accumulated amortization Goodwill (Note 5) Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Bank Overdraft $ $ Accounts payable Accounts payable - related parties Loans payable to stockholders Compensation payable (Note 7) - Total Current Liabilities Long Term Liabilities: Due to Shareholders (Note 6) Total Long Term Liabilities Stockholders’ Equity (Deficit) Preferred stock, voting; $0.001 par value; 375,000,000 shares authorized; no shares issued and outstanding at October 31, 2009 andApril 30, 2009, respectively - - Common stock, voting; $0.001 par value; 250,000,000 shares authorized; 180,469,940 and 80,469,940 shares issued and outstanding at October 31, 2009 and April 30, 2009, respectively (Note 8) Additional paid in capital Accumulated other comprehensive income ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements 3 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Forthethreemonthsended October31, Revenue $ - $ Revenue from related parties - - - Cost of goods sold ) ) Gross Profit(Loss) ) ) Expenses Selling, General and Administrative Total Expenses Operating Loss ) ) Other Income and Expenses Loss/Gain on Foreign Exchange - - Debt Forgiveness - - Discontinued Operations - - Impairment of goodwill - - Net loss before taxes ) ) Provision for income taxes - - Net Loss $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted)Diluted) The accompanying notes are an integral part of these financial statements 4 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Cumulative amounts frominception (December13, Forthesixmonthsended October31, through October31,2009 Revenue $ $ $ Revenue from related parties - - Cost of goods sold ) ) ) Gross Profit(Loss) ) ) Expenses Selling, General and Administrative Total Expenses Operating Loss ) ) ) Other Income and Expenses Loss/Gain on Foreign Exchange - Debt Forgiveness - Discontinued Operations - - ) Impairment of goodwill - - ) Net loss before taxes ) ) ) Provision for income taxes - - - Net Loss $ ) $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted)Diluted) The accompanying notes are an integral part of these financial statements 5 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative amountsfrom inception (December13, Forthesix monthperiodended October31, through October31,2009 Cash Flows From Operating Activities Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash Depreciation Acquisition fees - - Impairment of goodwill - - Written off goodwill - - Changes in working capital items Increase (decrease) in bank overdraft (6 ) Increase (decrease) in accounts payable Increase (decrease) in compensation payable - ) - Increase in accounts payable - related parties ) ) Decrease (Increase) in accounts receivable ) ) Decrease (increase) in inventory - ) - Decrease (Increase) in accounts receivable – related parties - - Decrease (increase) in other assets ) ) Decrease (Increase) in prepaid expenses ) Net Cash Provided by (Used In) Operating Activities ) ) ) Cash Flows to Investing Activities Acquisition of property and equipment ) ) ) Acquisition of other assets - - ) Net Cash (Used in) Investing Activities ) ) ) Cash Flows from Financing Activities Increase (decrease) in loans payable to stockholders ) ) Increase (decrease) in Note Payable - - Increase (decrease) in Loans Payable ) Cash received in recapitalization - - Proceeds from issuance of common stock Net Cash Provided by Financing Activities Increase (Decrease) in Cash in the Period ) ) ) Comprehensive gain (loss) on translation ) ) ) Cash - Beginning of Period 0 Cash - End of Period $ 0 $ 0 $ 0 (continued) 6 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows(continued) (Unaudited) Cumulative amountsfrom inception (December13, Forthethreemonthperiodended October31, through October31,2009 Non-Cash Financing Activities Common stock issued for equipment $ $ $ Supplementary Disclosure of Non-Cash Items Net liabilities assumed in recapitalization $ - $ - $ ) Issuance of common stock for purchase goodwill $ - $ - $ Issuance of common stock for services $ - $ - $ Issuance of common stock for consulting $ - $ $ The accompanying notes are an integral part of these financial statements 7 CN Dragon Corp. and Subsidiaries (A Development Stage Company) Notes to the Consolidated Financial Statements Unaudited 1. Interim Financial Information The consolidated financial statements of CN Dragon Corp. (formerly Wavelit, Inc.) (the Company) and its wholly owned subsidiaries, Precision Aviation, Inc., Galaxy Networks Inc., China Teletech (formerly Stream Horizon Studios Ltd.), and Galaxy US Networks Inc. (formerly Eventec, Inc.) for the three month periods ended October 31, 2009 and 2008 and related footnote information are unaudited. All adjustments (consisting only of normal recurring adjustments) have been made which, in the opinion of management, are necessary for a fair presentation. Results of operations for the three month periods ended October 31, 2009 and 2008 are not necessarily indicative of the results that may be expected for any future period. Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been omitted. These financial statements should be read in conjunction with the audited financial statements and notes on Form 10-K for the year ended April 30, 2009 and filed on August 13, 2009. 2. Going Concern The accompanying consolidated financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States of America, contemplates the continuation of the Company as a going concern. However, the Company has been in the development stage since its inception (December 13, 2002), sustained losses and has used capital raised through the issuance of stock and loans to fund activities. Continuation of the Company as a going concern is contingent upon establishing and achieving profitable operations. Such operations will require management to secure additional financing for the Company in the form of debt or equity. Management believes that actions currently being taken to revise the Company’s funding requirements will allow the Company to continue its operations. However, there is no assurance that the necessary funds will be realized by securing debt or through stock offerings. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty 3. Summary of Significant Accounting Policies The following summarizes the significant accounting policies and practices reflected in the accompanying financial statements; (a)Development Stage Company The Company is a development stage company as defined in the Statements of Financial Accounting Standards No. 7. The Company is devoting substantially all of its present efforts to establish a new business and only recently commenced its planned principal operations. All losses accumulated since inception have been considered as part of the Company’s development stage activities. (b)Property and Equipment Property and equipment are stated at cost and depreciated over the estimated useful lives of the related assets using the straight-line method. The estimated useful lives for the components of property and equipment are as follows: 3. Summary of Significant Accounting Policies (continued) (b)Property and Equipment (continued) Office equipment - computers 3 years Office equipment - other 5 years Demonstration equipment 3 years Server systems 5 years Software 2 years Studio equipment 5 years Leasehold Improvements Over the term of the lease 8 (c)Goodwill and Other Intangible Assets Goodwill and other Intangible Assets are accounted for in accordance with the Statements of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets”. Intangible assets are recorded at cost and where appropriate, amortized over the estimated lives of the related intangible assets using the straight line method.
